Case: 19-30474      Document: 00515391248         Page: 1    Date Filed: 04/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30474                             April 22, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
CASSIUS L. MEDLOCK,

                                                 Petitioner-Appellant

v.

CALVIN JOHNSON, WARDEN, FEDERAL CORRECTIONAL COMPLEX
POLLOCK,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-1200


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Cassius L. Medlock, federal prisoner # 17339-035,
appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition for lack of
jurisdiction. Medlock filed that petition to challenge the 188-month sentence
imposed following his conviction for possession with intent to distribute 28
grams or more of cocaine base. He contends that he should not have received



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30474    Document: 00515391248     Page: 2     Date Filed: 04/22/2020


                                 No. 19-30474

a career offender enhancement at sentencing because his prior Texas drug
conviction no longer qualifies as a predicate offense under U.S.S.G. § 4B1.1 in
light of Mathis v. United States, 136 S. Ct. 2243 (2016).
      We review the dismissal of Medlock’s petition de novo. See Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A prisoner may use § 2241 to
challenge his conviction only if the remedy under 28 U.S.C. § 2255 is
inadequate or ineffective to contest the legality of his detention. § 2255(e). A
§ 2241 petition is not a substitute for a § 2255 motion, and Medlock must
establish the inadequacy or ineffectiveness of a § 2255 motion by satisfying
that provision’s savings clause. See § 2255(e); Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001); Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001). Under that clause, Medlock must show that his petition sets
forth a claim based on a retroactively applicable Supreme Court decision which
supports that he might have been convicted of a nonexistent offense and that
the claim was foreclosed when it should have been asserted in his trial, direct
appeal, or original § 2255 motion. Reyes-Requena, 243 F.3d at 904.
      Medlock disputes his enhanced sentence, not the underlying conviction.
This court has repeatedly held that challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e). See In re Bradford,
660 F.3d 226, 230 (5th Cir. 2011); Padilla v. United States, 416 F.3d 424, 427
(5th Cir. 2005); Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000).
Medlock’s reliance on out-of-circuit authority to assert that the savings clause
should be extended to encompass sentencing errors is unavailing, as “one panel
of our court may not overturn another panel’s decision, absent an intervening
change in the law, such as by a statutory amendment, or the Supreme Court,
or our en banc court.” United States v. Traxler, 764 F.3d 486, 489 (5th Cir.
2014) (internal quotation marks and citation omitted).



                                       2
Case: 19-30474   Document: 00515391248   Page: 3   Date Filed: 04/22/2020


                          No. 19-30474

 The judgment of the district court is AFFIRMED.




                                3